United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 07-1482
                                ___________

Rickie Green,                         *
                                      *
             Appellant.               *
                                      *
      v.                              *
                                      *
Larry B. Norris, Director,            *
Arkansas Department of Correction,    *
                                      *
             Appellee,                *
                                      *
Robert Jackson, Former                *   Appeal from the United States
Assistant Warden, East Arkansas       *   District Court for the Eastern
Regional Unit, ADC,                   *   District of Arkansas.
                                      *
             Defendant,               *   [UNPUBLISHED]
                                      *
Ray Hobbs, Chief Deputy Director,     *
Arkansas Department of Correction;    *
Greg Harmon, Warden, East Arkansas *
Regional Unit, ADC; Dennis Jackson, *
Captain, East Arkansas Regional Unit, *
ADC; Ms. Stewart, Sgt., East Arkansas *
Regional Unit, ADC; L. Jones,         *
Corporal, East Arkansas Regional      *
Unit, ADC; Mr. A. Norton, Corporal, *
East Arkansas Regional Unit, ADC;     *
Mr. Eastern, Corporal, East Arkansas  *
Regional Unit, ADC; Mr. Cleaster      *
Hubbard, Corporal, East Arkansas      *
Regional Unit, ADC; Mr. Morrison,     *
Corporal, East Arkansas               *
Regional Unit, ADC,                        *
                                           *
              Appellees.                   *
                                      ___________

                                Submitted: November 4, 2008
                                   Filed: November 7, 2008
                                    ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

        Rickie Green appeals the district court’s1 dismissal, following a pretrial
evidentiary hearing, of his 42 U.S.C. § 1983 action claiming defendants used
excessive force against him in violation of the Eighth Amendment. After careful
review, we find that the district court did not err in dismissing the action. See Randle
v. Parker, 48 F.3d 301, 303 (8th Cir. 1995) (standard of review; court must resolve
direct factual conflicts in favor of plaintiff, assume as true all facts supporting plaintiff
which evidence tends to prove, and give plaintiff benefit of all reasonable inferences;
inquiry is whether evidence so viewed would allow reasonable jurors to differ as to
conclusions that could be drawn); Johnson v. Bi-State Justice Ctr., 12 F.3d 133, 135-
36 (8th Cir. 1993) (hearing to determine whether pro se inmate’s § 1983 damages
claims warrant jury trial is permitted, but hearing must be consistent with right to jury
trial; standard is whether case would survive motion for judgment as matter of law).




       1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.

                                            -2-
      Accordingly, the judgment is affirmed, see 8th Cir. R. 47B, and Green’s motion
for appellate counsel is denied.
                        ______________________________




                                        -3-